         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
_____________________________
                                   ) MDL Docket No. 2800
In re: Equifax, Inc. Customer      ) Case No.: 1:17-md-2800-TWT
Data Security Breach Litigation    )
                                   ) This document relates to:
                                   )
                                   ) FINANCIAL INSTITUTIONS TRACK
_____________________________ )

                       FINAL APPROVAL ORDER AND JUDGMENT

         On June 4, 2020, this Court entered an order granting preliminary approval

(the “Preliminary Approval Order”) (ECF 1133) of the Settlement between the

Financial Institution Plaintiffs, on their own behalf and on behalf of the Settlement

Class, and the Association Plaintiffs (collectively, “Plaintiffs”), and the Defendants

Equifax Inc. and Equifax Information Services LLC (collectively, “Defendants” or

“Equifax”), as memorialized in Exhibit A (ECF 1107-4) to Plaintiffs’ Motion for

Preliminary Approval of Class Action Settlement; 1

         On July 6, 2020, pursuant to the notice requirements set forth in the Settlement

and in the Preliminary Approval Order, the Settlement Class was apprised of the

nature and pendency of the Litigation, the terms of the Settlement, and their rights

to request exclusion, object, and/or appear at the final approval hearing;



         1
             The capitalized terms used in this Final Approval Order and Judgment shall have
the same meaning as defined in the Settlement except as may otherwise be indicated.

                                                                1
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 2 of 18




         On August 19, 2020, Class Counsel filed their Application for Attorneys’

Fees, Expenses and Service Awards and accompanying Memorandum of Law and

supporting exhibits (“Fee Application”) (ECF 1157); and on September 21, 2020,

Plaintiffs filed their Motion for Final Approval of the Class Action Settlement

(“Final Approval Motion”) and accompanying Memorandum of Law and supporting

exhibits (ECF 1182);

         On October 22, 2020, the Court held a final approval hearing to determine,

inter alia: (1) whether the Settlement is fair, reasonable, and adequate; and (2)

whether judgment should be entered dismissing all claims in the Complaint with

prejudice. Prior to the final approval hearing, Class Counsel filed a declaration from

the Settlement Administrator confirming that the Notice Program was completed in

accordance with the Parties’ instructions and the Preliminary Approval Order (ECF

1182-2). Therefore, the Court is satisfied that Settlement Class Members were

effectively notified of their right to appear at the final approval hearing in support of

or in opposition to the proposed Settlement, the award of attorneys’ fees, costs, and

expenses, and the payment of Service Awards. No Settlement Class Member filed

objections to the Final Approval Motion or Fee Application, and no Settlement Class

Member asked to be heard at the final approval hearing;

         Having given an opportunity to be heard to all requesting persons in

accordance with the Preliminary Approval Order, having heard the presentation of


                                                                2
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 3 of 18




Class Counsel and counsel for Equifax, having reviewed all of the submissions

presented with respect to the proposed Settlement, having determined that the

Settlement is fair, adequate, and reasonable consistent with Fed. Rule Civ. P. 23 and

the factors set forth by this Circuit in Bennett v. Behring, 737 F.2d 982 (11th Cir.

1984), having considered the application made by Class Counsel for attorneys’ fees,

costs, and expenses, and the application for Service Awards, and having reviewed

the materials in support thereof, and good cause appearing in the record and

Plaintiffs’ Final Approval Motion is GRANTED, and Class Counsel’s Fee

Application is GRANTED; and:

         IT IS HEREBY ORDERED THAT:

         1.        The Court has jurisdiction over the subject matter of this action and

over all claims raised therein and all Parties thereto, including the Settlement Class.

The Court also has personal jurisdiction over the Parties and the Settlement Class

Members.

         2.        The Settlement was entered into in good faith following arm’s-length

negotiations, which included negotiations before a well-respected mediator, and is

non-collusive.

         3.        The Settlement is, in all respects, fair, reasonable, and adequate, is in

the best interests of the Settlement Class, and is therefore approved. The Court

believes that the Settlement is an excellent result and the relief is fair, reasonable and


                                                                3
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 4 of 18




adequate, particularly considering the range of possible recovery compares

favorably with other data breach litigation settlements on behalf of Financial

Institutions.          The Court finds that the significant risks, costs, delays and

uncertainties, including as to the outcome, of continued litigation of this complex

matter, further support the Court’s finding that the Settlement is fair, reasonable,

adequate and in the best interests of the Settlement Class Members. The Court finds

that the uncertainties of continued litigation in both the trial and appellate courts, as

well as the expense associated with it, weigh in favor of approval of the Settlement.

The Court finds that Class Counsel adequately represented the class and was

informed of the value of the case prior to Settlement. The Court finds that the Class

Representatives adequately represented the class by engaging in discovery, attending

settlement negotiations, and reviewing and approving the Settlement.

          4.       This Court grants final approval of the Settlement, including but not

limited to the releases in the Settlement and the plans for distribution of the

settlement relief. The Court finds that the Notice Program was effective. The Court

finds that the Settlement is in all respects fair, reasonable, and in the best interests of

the Settlement Class. The Court finds that the lack of any objections and only one

Class Member choosing to opt out of the Settlement provides evidence of the Class’s

support for the Settlement. Therefore, all Settlement Class Members who have not

opted out are bound by the Settlement and this Final Approval Order and Judgment.


                                                                4
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 5 of 18




         5.        The Settlement and every term and provision thereof shall be deemed

incorporated herein as if explicitly set forth herein and shall have the full force of an

Order of this Court.

         6.        The Parties shall effectuate the Settlement in accordance with its terms.

                                     OBJECTIONS AND OPT-OUTS

         7.        No objections were filed by Settlement Class Members. The Court

finds that this fact weighs in favor of approving the Settlement.

         8.        All persons and entities which have not objected to the Settlement in

the manner provided in the Settlement are deemed to have waived any objections to

the Settlement, including but not limited to by appeal, collateral attack, or otherwise.

         9.        The document submitted by the putative Settlement Class Member who

has timely and validly elected to opt out of the Settlement and the Settlement Class

in accordance with the requirements in the Settlement (the “Opt-Out Member”) has

been submitted to the Court as Exhibit D to the Declaration of Christopher

Amundson. Mr. Amundson’s declaration was submitted as Exhibit 1 to Plaintiff’s

Motion for Final Approval of the class action settlement, filed in advance of the final

approval hearing. This document is attached as Exhibit A to this Order. The person

and/or entity listed in Exhibit A is not bound by the Settlement, this Final Approval

Order and Judgment, and is not entitled to any of the benefits under the Settlement.

The Opt-Out Member listed in Exhibit A shall be deemed not to be a Releasing Party.


                                                                5
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 6 of 18




                                          CLASS CERTIFICATION

         10.       For purposes of the Settlement and this Final Approval Order and

Judgment, the Court hereby finally certifies for settlement purposes only the

following Settlement Class:

         All Financial Institutions in the United States (including its Territories
         and the District of Columbia) that issued payment cards (including
         debit or credit cards) identified in a card brand notice issued in
         connection with the data breach announced by Equifax on September
         7, 2017 (the “Security Incident”) (collectively, the “Alerted on Payment
         Cards”2).

         Excluded from the class are the Court, and any immediate family
         members of the Court; directors, officers, and employees of
         Defendants; parents, subsidiaries, and any entity in which Defendants
         have a controlling interest; and Financial Institutions who timely and
         validly request exclusion from the Settlement Class.
         11.       The Court finds that the Rule 23 factors are met. The Court determines

that for settlement purposes the Settlement Class meets all the requirements of

Federal Rule of Civil Procedure 23(a) and (b)(3), namely that the class is so

numerous that joinder of all members is impractical; that there are common issues

of law and fact; that the claims of the class representatives are typical of absent class

members; that the class representatives have fairly and adequately protected the

interests of the class and have no interests antagonistic to or in conflict with the class

and have retained experienced and competent counsel to prosecute this matter; that



         2
                   As further defined in ¶ 2.1 of the Settlement Agreement.

                                                                6
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 7 of 18




common issues predominate over any individual issues; and that a class action is the

superior means of adjudicating the controversy.

         12.       The Court grants final approval to the appointment of the Financial

Institution Plaintiffs as the Settlement Class Representatives. The Court concludes

that the Settlement Class Representatives have fairly and adequately represented the

Settlement Class and will continue to do so.

         13.       The Court grants final approval to the appointment, pursuant to Rule

23(g), of Joseph P. Guglielmo of Scott+Scott Attorneys at Law, LLP and Gary F.

Lynch of Carson Lynch, LLP as Class Counsel. The Court concludes that Class

Counsel have adequately represented the Settlement Class and will continue to do

so.

                            NOTICE TO THE SETTLEMENT CLASS

         14.       The Court finds that the Notice Program, set forth in the Settlement and

effectuated pursuant to the Preliminary Approval Order, satisfied Rule 23(c)(2), was

the best notice practicable under the circumstances, was reasonably calculated to

provide and did provide due and sufficient notice to the Settlement Class of the

pendency of the Litigation, certification of the Settlement Class for settlement

purposes only, the existence and terms of the Settlement, their right to exclude

themselves, their right to object to the Settlement and to appear at the Final Approval




                                                                7
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 8 of 18




Hearing, and satisfied the other requirements of the Federal Rules of Civil

Procedure, the United States Constitution, and all other applicable laws.

         15.       The Court finds that Equifax has fully complied with the notice

requirements of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

            AWARD OF ATTORNEYS’ FEES AND SERVICE AWARDS

         16.       The Court has considered Class Counsel’s Motion for attorneys’ fees,

costs, and expenses, and for Service Awards.

         17.       Pursuant to Rule 23(h) and relevant Eleventh Circuit authority, the

Court awards Class Counsel $2,000,000 as an award of reasonable attorneys’ fees,

and $250,000 as an award of costs and expenses to be paid by Equifax in accordance

with the Settlement. The Court finds this amount of fees, costs, and expenses to be

fair, reasonable and supported by the relevant Rule 23 factors and case law. The

award of attorneys’ fees is approximately 25% of the constructive common fund and

is appropriate considering the factors set forth by Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974), including the time and labor involved,

the novelty and difficulty of the factual and legal questions involved, the skill

required and the experience, reputation and ability of Class Counsel. The Court

further finds that the fee is within range of the customary fees and is supported by

the lodestar cross-check. Class Counsel’s quarterly time reports indicate that counsel

for the Financial Institution Plaintiffs spent nearly 20,000 hours on the investigation,


                                                                8
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
         Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 9 of 18




litigation, and settlement of this matter. The requested attorneys’ fees result in an

average hourly rate of roughly $100 per hour, which is only a fraction of counsel’s

customary hourly rates, as stated in Class Counsel’s declarations. Class Counsel’s

request for approval of $250,000 in expense reimbursements is also supported by

Class Counsel’s representations that they incurred over $278,000 in necessary and

reasonable expenses. This award of attorneys’ fees, costs, and expenses, shall be

paid by Defendants in accordance with the Settlement. This award of attorneys’

fees, costs, and expenses is independent of the Court’s consideration of the fairness,

reasonableness, and adequacy of the Settlement.

         18.       The Court grants Class Counsel’s request for Service Awards and

awards $1,500 each to the following Financial Institution Plaintiffs: Army Aviation

Center Federal Credit Union, ASI FCU, Bank of Louisiana, Consumers Cooperative

Credit Union, Elements Financial Federal Credit Union, Firefly Credit Union, First

Financial Credit Union, Halliburton Employees Federal Credit Union, Heritage

Federal Credit Union, Hudson River Community Credit Union, Peach State Federal

Credit Union, SeaComm Federal Credit Union, Services Credit Union, Seven

Seventeen Credit Union, Sky Federal Credit Union, State Employees Federal Credit

Union (SEFCU), Summit Credit Union, Suncoast Credit Union, The Summit Federal

Credit Union, Washington Gas Light Federal Credit Union, and Wright-Patt Credit

Union.


                                                                9
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 10 of 18




         19.       The Court finds that the Service Awards are justified by their work on

behalf of the Settlement Class. These Service Awards shall be paid by Equifax in

accordance with the Settlement. The Court finds that the awards are reasonable and

appropriate. The Court finds that such awards are distinguishable from the one at

issue in Johnson v. NPAS Solutions LLC, 975 F.3d 1244 (11th Cir. 2020).

                                             OTHER PROVISIONS

         20.       The Parties to the Settlement shall carry out their respective obligations

thereunder.

         21.       Within the time period set forth in the Settlement, the relief provided

for in the Settlement shall be made available to the Settlement Class Members

submitting valid Claim Forms, pursuant to the terms and conditions of the

Settlement.

         22.       As of the Effective Date, the Releasing Parties, each on behalf of

itself—and any each of these entities’ current and former parents, subsidiaries,

affiliated companies, predecessors and divisions, as well as their respective heirs,

assigns, beneficiaries, predecessors, officers, directors, agents, partnerships,

partners, insurers, reinsurers and successors—shall automatically be deemed to have

fully, completely, finally, irrevocably, and forever released and discharged Equifax

and Defendants’ Released Persons of and from any and all liabilities, rights, claims,

actions, causes of action, demands, damages, penalties, costs, attorneys’ fees, losses,


                                                               10
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 11 of 18




and remedies, whether known or unknown (including Unknown Claims3), existing

or potential, suspected or unsuspected, liquidated or unliquidated, legal,

administrative, statutory, or equitable, that are, were or could have been asserted in

the Litigation or the Complaint, including, but not limited to, claims that result from,

arise out of, are based upon, or relate to the Data Breach, including, without

limitation, any claims, actions, causes of action, demands, damages, penalties,

losses, or remedies relating to, based upon, resulting from, or arising out of: (a)

Equifax’s information security policies and practices; (b) the allegations, facts,

and/or circumstances described in the Litigation and/or Complaint; (c) Equifax’s

response to and notices about the Data Breach; (d) the fraudulent use of any Alerted

on Payment Cards; (e) the cancellation and reissuance of any Alerted on Payment

Cards; and (f) any expenses incurred investigating, responding to, or mitigating

potential damage from the theft or illegal use of Alerted on Payment Cards or the

Data Breach, including but not limited to any claims related to alleged damage to

the financial services “ecosystem” (the “Released Claims”).

         23.       The Released Claims include, without limitation, any claims, causes of

actions, remedies, or damages that were, or could have been, asserted in the

Litigation and also include, without limitation: any claims that a Releasing Party

may have under the law of any jurisdiction, including, without limitation, those


         3
                   As further defined in the Settlement Agreement.

                                                               11
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 12 of 18




arising under state or federal laws of the United States; causes of action under the

common or civil laws of any state in the United States, including, but not limited to,

unjust enrichment, negligence, bailment, conversion, negligence per se, breach of

contract, breach of implied contract, breach of fiduciary duty, breach of implied

covenant of good faith and fair dealing, misrepresentation (whether fraudulent,

negligent, or innocent), fraudulent concealment or nondisclosure, invasion of

privacy, public disclosure of private facts, and misappropriation of likeness and

identity; any causes of action based on privacy rights provided for under the

constitutions of the United States or of any states in the United States; any statutory

claims under state or federal law; and also including, but not limited to, any and all

claims in any state or federal court of the United States for damages, injunctive relief,

restitution, disgorgement, declaratory relief, equitable relief, attorneys’ fees and

expenses, pre-judgment interest, credit or financial account monitoring services,

identity theft insurance, the creation of a fund for future damages, statutory penalties,

restitution, the appointment of a receiver, and any other form of relief.

         24.       Settlement Class Members are deemed to have waived the provisions,

rights, and benefits conferred by Cal. Civ. Code §1542 to the extent applicable, and

also any and all provisions, rights, and benefits conferred by any law of any state,

province, or territory of the United States (including, without limitation, Montana

Code Ann. § 28-1-1602; North Dakota Cent. Code § 9-13-02; and South Dakota


                                                               12
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 13 of 18




Codified Laws § 20-7-11), which is similar, comparable, or equivalent to Cal. Civ.

Code §1542, which provides:

         A general release does not extend to claims that the creditor or releasing
         party does not know or suspect to exist in his or her favor at the time of
         executing the release, and that, if known by him or her, would have
         materially affected his or her settlement with the debtor or released
         party.

         25.       As of the Effective Date, Defendants’ Released Persons will be deemed

to have completely released and forever discharged the Releasing Parties and

Plaintiffs’ Released Persons from and for any and all liabilities, claims, cross-claims,

causes of action, rights, actions, suits, debts, liens, contracts, agreements, damages,

costs, attorneys’ fees, losses, expenses, obligations, or demands of any kind

whatsoever, whether known or unknown, existing or potential, or suspected or

unsuspected, whether raised by claim, counterclaim, setoff, or otherwise, including

any known or unknown claims, which they have or may claim now or in the future

to have, relating to the institution, prosecution, or settlement of the Litigation, except

for claims relating to the enforcement of the Settlement or this Agreement, and for

the submission of false or fraudulent claims for Settlement benefits.

         26.       The Settlement Class Representatives and Settlement Class Members

are enjoined from prosecuting any Released Claims in any proceeding against any

of the Defendants’ Released Persons or prosecuting any claim based on any actions

taken by any of the Defendants’ Released Persons that are authorized or required by


                                                               13
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 14 of 18




this Settlement or by the Final Approval Order and Judgment. It is further agreed

that the Settlement and/or this Final Approval Order and Judgment may be pleaded

as a complete defense to any proceeding subject to this section.

         27.       This Final Approval Order and Judgment and the Settlement, and all

acts, statements, documents, and proceedings relating to the Settlement are not, and

shall not be construed as, used as, or deemed to be evidence of, an admission by or

against Equifax of any claim, any fact alleged in the Litigation, any fault, any

wrongdoing, any violation of law, or any liability of any kind on the part of Equifax

or of the validity or certifiability for litigation of any claims that have been, or could

have been, asserted in the Litigation.

         28.       This Final Approval Order and Judgment, the Settlement, and all acts,

statements, documents, and proceedings relating to the Settlement shall not be

offered, received, or admissible in evidence in any action or proceeding, or be used

in any way as an admission, concession or evidence of any liability or wrongdoing

of any nature or that Plaintiffs, any Settlement Class Member, or any other person

has suffered any damage; provided, however, that nothing in the foregoing, the

Settlement, or this Final Approval Order and Judgment shall be interpreted to

prohibit the use of the Settlement or this Final Approval Order and Judgment in a

proceeding to consummate or enforce the Settlement or this Final Approval Order

and Judgment (including all releases in the Settlement and Final Approval Order and


                                                               14
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 15 of 18




Judgment), or to defend against the assertion of any Released Claims in any other

proceeding, or as otherwise required by law.

         29.       The Settlement’s terms shall be forever binding on, and shall have res

judicata and preclusive effect in, all pending and future lawsuits or other proceedings

as to Released Claims (and other prohibitions set forth in this Final Approval Order

and Judgment) that are brought, initiated, or maintained by, or on behalf of, any

Settlement Class Member who is not an Opt-Out Member or any other person

subject to the provisions of this Final Approval Order and Judgment.

         30.       The Court hereby dismisses the Litigation and Complaint and all claims

therein on the merits and with prejudice, without fees or costs to any Party except as

provided in this Final Approval Order and Judgment.

         31.       Consistent with the Settlement, if the Effective Date, as defined in the

Settlement Agreement, does not occur for any reason, this Final Approval Order and

Judgment and the Preliminary Approval Order shall be deemed vacated and shall

have no force and effect whatsoever; the Settlement shall be considered null and

void; all of the Parties’ obligations under the Settlement, the Preliminary Approval

Order, and this Final Approval Order and Judgment shall cease to be of any force

and effect, and the Parties shall return to the status quo ante in the Litigation as if the

Parties had not entered into the Settlement. In such an event, the Parties shall be

restored to their respective positions in the Litigation as if the Settlement Agreement


                                                               15
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
        Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 16 of 18




had never been entered into (and without prejudice to any of the Parties’ respective

positions on the issue of class certification or any other issue).

         32.       Pursuant to the All Writs Act, 28 U.S.C. § 1651, this Court shall retain

the authority to issue any order necessary to protect its jurisdiction from any action,

whether in state or federal court.

         33.       Without affecting the finality of this Final Approval Order and

Judgment, the Court will retain jurisdiction over the subject matter and the Parties

with respect to the interpretation and implementation of the Settlement for all

purposes, including enforcement of its terms at the request of any party and

resolution of any disputes that may arise relating in any way to, arising from, the

implementation of the Settlement or the implementation of this Final Order and

Judgment.

         SO ORDERED, this 10 day of November, 2020.



                                                 /s/Thomas W. Thrash
                                                 THOMAS W. THRASH, JR.
                                                 United States District Judge




                                                               16
T:\ORDERS\17\In re Equifax\Equifax - Proposed Final Order and Judgment.DOCX
Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 17 of 18




                       EXHIBIT A
            Case 1:17-md-02800-TWT Document 1193 Filed 11/16/20 Page 18 of 18



                                                                                        Ak MICHIGAN
                                                                                    <^>            SCHOOLS & GOVERNMENT

                                                                                                   CREDIT UNION
       RE: REQUEST FOR EXCLUSION




       Equifax Data Breach Settlement
       c/o Analytics Consulting, LLC
       Settlement Administrator
       P.O. Box 2004
       Chanhassen, MN 55317-2004



       August 28, 2020


       To Whom It May Concern:


       This letter serves to inform the receiver of our request for exclusion from the class action lawsuits,
       referred to collectively as the "Financial Institution Track" in In re: Equifax, Inc. Customer Data Security
       Breach Litigation, Case No. l:17-md-2800-TWT (N.D. Ga).


       Michigan Schools and Government Credit Union was originally notified of the breach through Visa CAMS
       alert, file name US-2017-0448-PA (series 'a' and series 'b'). From these alerts, the Credit Union had a
      total number of twenty-two Alerted on Payment Cards.


      The request for exclusion is written on behalf of Michigan Schools and Government Credit Union;
       headquarter office located at 40400 Garfield Road, Clinton Township, Ml, 48038. The phone number of
      the Credit Union is 586-263-8800.


       Feel free to reach out to me with any follow-up questions or concerns.




      Sincerely,




       NormanJ.Hedges
       Lending Product Manager
       Michigan Schools and Government Credit Union
      4555 Investment Drive
      Troy, Ml 48098
       Email: nhedges@msgcu.org
       Phone #: 586-263-8800, ext. 565




40400 Garfield Road, Clinton Township, Ml 48038 w msgcu.org P 866.674.2848 F 586.263.8285
